1                                                                       The Honorable Barbara J. Rothstein
2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                         SEATTLE DIVISION

9
     AMANDA SCHICK,
10
                              Plaintiff,                          Civil Action No. 2:20-cv-01529-BJR
11
             v.
12                                                                 DEFENDANT’S SURREPLY IN
     STUDENT LOAN SOLUTIONS, LLC,                                 OPPOSITION TO OBJECTION TO
13                                                              EVIDENCE AND MOTION TO STRIKE
                              Defendant.                       CONTAINED IN REPLY MEMORANDUM
14

15

16                 I.       The Challenged Statements And Documents Are Admissible

17           Plaintiff objects to, and asks the Court to strike, statements in and exhibits to Student Loans
18   Solutions, LLC’s (“SLS”) and Williams & Fudge, Inc.’s (“WFI”) declarations. She challenges
19
     SLS’s contract with Bank of America, N.A. (“BOA”), the documents received from BOA, and
20
     WFI’s payment history. These items are admissible and properly before the Court.
21
         a. The Loan Sale Agreement
22
             Plaintiff challenges SLS’s authentication of the loan sale agreement, but it was signed by
23
     the same individual who executed SLS’s declaration. See DE 22-1, pp. 8, 43. Without support,
24
     Plaintiff contends Annex I was created solely for the purpose of litigation. The contract clearly
25
     incorporates Annex I and indicates it is a computer file, and the declaration states the attachment
      Surreply to Objection to Evidence and Motion to Strike           THE O’MEARA LAW OFFICE
                                                                          1602 VIRGINIA AVE
      PAGE 1                                                              EVERETT, WA 98201
                                                                   MICHAEL@OMEARALAWOFFICE.COM
1    is a true and correct printout of an excerpt of the computer file. See DE 22-1, ¶ 8 and Ex. A, p. 49.
2    The authentication requirements of Rule 901(b)(1) are clearly satisfied. If the person who signed
3
     a contract is not permitted to authenticate it, then no one could ever authenticate a contract.
4
         b. Bank of America Documents
5
             Plaintiff contends Mr. Ruh does not state how he comes to know the facts attested to, but
6
     he states they are based on his personal knowledge and his review of the relevant business records.
7
     DE 22-1, ¶ 2. Plaintiff appears to contend SLS cannot authenticate records acquired from BOA,
8
     but Plaintiff is mistaken. See DZ Bank AG Deutsche Zentral-Genossenschaftsbank v. Connect Ins.
9

10
     Agency, Inc., 2016 WL 613574 (W.D. Wash. Feb. 16, 2016). There, the court said:

11           Under the business records exception to the hearsay rule, the proponent of the
             evidence must provide testimony from the custodian of the document or another
12           “qualified witness” that satisfies three requirements: (1) “the record was made at or
             near the time by—or from information transmitted by—someone with knowledge”;
13           (2) “the record was kept in the course of a regularly conducted activity of a
             business”; and (3) “making the record was a regular part of that activity.” Fed. R.
14           Evid. 803(6)(A)-(D). In this circuit, however, records that a business “receives
             from others are admissible under Federal Rule of Evidence 803(6)” when three
15
             conditions are met: (1) the records are received directly from the other par[t]y and
             are kept by the recipient in the regular course of its business, (2) the records are
16
             relied upon by the recipient of the business, and (3) the recipient business has a
17           substantial interest in the accuracy of the records.

18   Id. at *16 (citing MRT Constr., Inc. v. Hardrives, Inc., 158 F.3d 478, 483 (9th Cir. 1998). See,

19   also, Cage v. Cach, LLC, 2014 WL 2170431, at *3 (W.D. Wash. May 22, 2014) (“CACH’s

20   decision to file debt collection actions against plaintiffs for the outstanding balance on these
21   accounts indicates that defendants trusted and relied upon the accuracy of the records…”).
22
             The BOA records meet these conditions. SLS received them directly from BOA in a non-
23
     modifiable format and deposited them with WFI, as SLS’s agent, for keeping in the regular course
24
     of business, with no subsequent data breach. See DE 22-1, ¶¶ 9, 29-31. Relying on the documents,
25
     SLS decided to file, and did file, suit against Plaintiff. See DE 22-1, ¶¶ 34-36 and DE 22-3, ¶¶ 15-

      Surreply to Objection to Evidence and Motion to Strike       THE O’MEARA LAW OFFICE
                                                                      1602 VIRGINIA AVE
      PAGE 2                                                          EVERETT, WA 98201
                                                               MICHAEL@OMEARALAWOFFICE.COM
1    18. Plaintiff neither objects to nor contests this fact. SLS has a substantial interest in the accuracy
2    of the BOA documents because attempts to collect a debt based on inaccurate documents could
3
     expose SLS to substantial potential liability under state and federal consumer statutes, as Plaintiff
4
     seeks to impose here. Under MRT Constr., the documents are authenticated and admissible.
5
         c. Williams & Fudge Documents
6
             Plaintiff challenges WFI’s statements based on its own internal records which it created.
7
     The documents are authenticated based on personal knowledge and review of business records by
8
     an authorized custodian. DE 22-3, ¶ 2. Without support, Plaintiff contends the documents are
9

10
     untrustworthy but the information regarding the account number and account balances are

11   corroborated by documents Plaintiff produced in discovery. See DE 22-4, ¶ 4 and DE 22-5, pp.

12   89-133. Plaintiff also concedes making the payments identified in WFI’s records. See DE 19-1,

13   ¶ 11. The documents and statements are admissible as sufficiently authenticated and trustworthy.

14             II.     The Court Should Consider The Entirety Of Defendant’s Opposition
15
             Plaintiff requests the Court strike the last two pages of SLS’s opposition, though she
16
     responds to the arguments therein and claims no prejudice to the court considering the pages.
17
     Although over-length briefs are disfavored and SLS did not seek permission to file an over-length
18
     brief, the Court may nevertheless consider the additional pages. See, e.g., Puget Soundkeeper
19
     Alliance v. Rainier Petroleum Corp., 2017 WL 6515970, at *5 (W.D. Wash. Dec. 19, 2017)
20
     (considering over-length brief where opposing party had opportunity to respond and did not allege
21
     prejudice). The Court may consider the additional pages, and SLS respectfully requests it do so.
22

23
     This the 21st day of April, 2021.                         Respectfully submitted,

24                                                             ____/s Michael S. O’Meara____________
                                                               Michael S. O’Meara/WSBA No. 41502
25                                                             Attorney for the Defendant


      Surreply to Objection to Evidence and Motion to Strike          THE O’MEARA LAW OFFICE
                                                                         1602 VIRGINIA AVE
      PAGE 3                                                             EVERETT, WA 98201
                                                                  MICHAEL@OMEARALAWOFFICE.COM
1                                         CERTIFICATE OF SERVICE
2           I certify that on April 21, 2021, a copy of the foregoing Notice of Intent to File Surreply
     was filed electronically. Service of this filing will be made on all ECF-registered counsel by
3
     operation of the Court’s electronic filing system, including on Plaintiff’s counsel as follows:
4
     PARTIES SERVED:
5
      T. Tyler Santiago                                        Christina L. Henry
6     Jason D. Anderson                                        Henry & DeGraaff, P.S.
      Anderson Santiago, PLLC                                  787 Maynard Ave, S
7     787 Maynard Ave, S                                       Seattle, WA 98104
      Seattle, WA 98104
8

9
                                                                 ____/s Michael S. O’Meara____________
10
                                                                 Michael S. O’Meara/WSBA No. 41502
11                                                               Attorney for the Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      Surreply to Objection to Evidence and Motion to Strike            THE O’MEARA LAW OFFICE
                                                                           1602 VIRGINIA AVE
      PAGE 4                                                               EVERETT, WA 98201
                                                                    MICHAEL@OMEARALAWOFFICE.COM
